Derbignv, J.
delivered the opinion of the court. The petitioner is a negro in actual state °f slavery : he claims his freedom, and is bound ⅛0 prove it. In his attempt, however, to shew that he was free, before he was introduced in this country, he has failed, so that his claim now rests entirely on the laws prohibiting the introduction of slaves in the United States. That the plaintiff was imported since that prohibition does exist, is a fact sufficiently established by the evidence. What right he has acquired under the laws, forbidding such importation, is the only-question which we have to examine. Formerly, while the act dividing.Louisiana into two territories was in force in this country, slaves, introduced here in contravention to it, were freed by operation of law ; but that act was merged in the legislative provisions, which were subsequently enacted on the subject of importation of slaves into the United States generally. Under the now existing laws, the individuals thus imported acquire no personal rights : they are mere passive beings, who are disposed of, according to the will of the different state legislatures. In this country, they are to remain slaves. *657and to be sold for the benefit of the state. The plaintiff, therefore, has nothing to claim as a freeman ; and as to a mere change of master, should such be his wish, he cannot be listened to in a court of justice.
Porter for the plaintiff, Davczac for the defendant.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed.